EXHIBIT 13.01 ML SYSTEMATIC MOMENTUM FUTURESACCESS LLC (A Delaware Limited Liability Company) Financial Statements for the year ended December31, 2008 and for the period April2, 2007 (commencement of operations) to December31, 2007 and Report of Independent Registered Public Accounting Firm ML SYSTEMATIC MOMENTUM FUTURESACCESS LLC (A Delaware Limited Liability Company) TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Financial Condition as of December31, 2008 and 2007 2 Statements of Operations for the year ended December31, 2008 and for the period April2, 2007 (commencement of operations) to December31, 2007 3 Statements of Changes in Members' Capital for the year ended December31, 2008 and for the period April2, 2007 (commencement of operations) to December31, 2007 4 Financial Data Highlights for the year ended December31, 2008 and for the period April2, 2007 (commencement of operations) to December31, 2007 5 Notes to Financial Statements 7 Deloitte & Touche LLP Two World Financial Center New York, NY 10281-1414 USA Tel: +1 212 436 2000 www.deloitte.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members of ML Systematic Momentum FuturesAccess LLC: We have audited the accompanying statements of financial condition of ML Systematic Momentum FuturesAccess LLC (the "Fund"), as of December31, 2008 and 2007, and the related statements of operations, changes in members' capital, and the financial data highlights for the year ended December31, 2008 and for the period April2, 2007 (commencement of operations) to December31, 2007. These financial statements and financial data highlights are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements and financial data highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial data highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial data highlights referred to above present fairly, in all material respects, the financial position of ML Systematic Momentum FuturesAccess LLC as of December 31, 2008 and 2007, the results of its operations, changes in members' capital and the financial data highlights for the year ended December31, 2008 and for the period April2, 2007 (commencement of operations) to December31, 2007, in conformity with accounting principles generally accepted in the United States of America. March30, A member firm of Deloitte Touche Tohmatsu ML SYSTEMATIC MOMENTUM FUTURESACCESS LLC (A Delaware Limited Liability Company) STATEMENTS OF FINANCIAL CONDITION DECEMBER 31, 2008 and 2007 2008 2007 ASSETS: Cash $ 36,548 $ 94,318 Investment in Portfolio Funds (Cost $614,639,346 and 106,513,819) 701,122,301 121,063,894 Deferred initial offering costs - 33,750 Receivable from Portfolio Fund 22,935 34,775 TOTAL ASSETS $ 701,181,784 $ 121,226,737 LIABILITIES AND MEMBERS’ CAPITAL: LIABILITIES: Sponsor fee payable $ 1,018,265 $ 177,810 Redemptions payable 21,004,290 505,214 Ongoing offering costs payable 22,623 - Other 438,518 319,636 Total liabilities 22,483,696 1,002,660 MEMBERS’ CAPITAL: Members' Interest (532,683,079 Units and 111,518,320 Units outstanding, unlimited Units authorized) 678,698,088 120,224,077 Total members’ capital 678,698,088 120,224,077 TOTAL LIABILITIES AND MEMBERS' CAPITAL $ 701,181,784 $ 121,226,737 NET ASSET VALUE PER UNIT (SEE NOTE 6) See notes to financial statements. 2 ML SYSTEMATIC MOMENTUM FUTURESACCESS LLC (A Delaware Limited Liability Company) STATEMENTS OF
